MEMORANDUM ***
Jhony Adalberto Rosales-Lira petitions for review of a final order of the Board of Immigration Appeals (“BIA”) denying his application for asylum and withholding of deportation pursuant to § 208(a) and former § 243(h) of the Immigration and Nationality Act, 8 U.S.C. §§ 1158(a) and 1253(h). Rosales-Lira contends that he was persecuted by Guatemalan guerrillas on account of an imputed political opinion. The BIA concluded that the “guerrillas’ behavior appears to be motivated from their own desire to recruit rather than from any desire to persecute [Rosales-Lira] on account of his own or the other soccer players’ political opinion.” Based upon our review of the record, we conclude that substantial evidence supports the BIA’s determination that Rosales-Lira did not meet his burden of establishing either that he suffered from past persecution on account of an imputed political opinion or that he has a well-founded fear of future persecution. See INS v. Elias-Zacarias, 502 U.S. 478, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). Because Rosales-Lira failed to establish his statutory eligibility for asylum, he also necessarily failed to satisfy the higher standard for withholding of deportation. Pedro-Mateo v. INS, 224 F.3d 1147, 1150 (9th Cir.2000).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.